Citation Nr: 1226912	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-38 926	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 2002, for the grant of service connection for nephropathy with hypertension as a separately compensable disability secondary to the service-connected diabetes mellitus.

2.  Entitlement to an initial rating higher than 30 percent for nephropathy with hypertension.

3.  Entitlement to an initial rating higher than 10 percent for onychomycosis.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an initial rating higher than 30 percent for Parkinson's disease.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 1969 and from May 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Appeals (VA)  Appeals Management Center (AMC) in Washington, DC.

During the course of the appeal jurisdiction over the case was transferred to the Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

On August 2, 2011, the Board was notified by the VA R0 in Portland, Oregon that the appellant died in July 2011.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claims originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


